 

Case 1:19-cv-07981-GBD-KNF Document 14 Filed 07/08/20 Pa

  
   
    
   

YSDC SpNY

JCUMES | a2D
ELECTRONICALLY FILE

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oo DOC Fm :
DATE FILED: ML
JEANNETTE MARIE VIGOUREUX, | ba
Plaintiff, MEMORANDUM DECISION
AND ORDER

-against-
COMMISSIONER OF SOCIAL SECURITY, 19 Civ. 7981 (GBD) (KNF)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Jeannette Marie Vigoureux brings this action against Defendant the Commissioner
of Social Security under the Social Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3), seeking review
of an administrative law judge’s decision denying Plaintiff disability insurance benefits. (Compl.,
ECF No. 2, at 1-2.) Defendant moved for judgment on the pleadings pursuant to Federal Rule of
Civil Procedure 12(c). (Notice of Mot. for J. on the Pleadings, ECF No. 11.)

Before this Court is Magistrate Judge Kevin Nathaniel Fox’s June 4, 2020 Report and
Recommendation (the “Report”), recommending that Defendant’s motion be granted. (Report,
ECF No. 13, at 6.) Magistrate Judge Fox advised the parties that failure to file timely objections
to the Report would constitute a waiver of those objections on appeal. (/d. at 6-7.) No objections
have been filed.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F, Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,

“upon review of the entire record, [the court is] left with the definite and firm conviction that a
Case 1:19-cv-07981-GBD-KNF Document 14 Filed 07/08/20 Page 2 of 2

mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation and
internal quotation marks omitted).

Magistrate Judge Fox concluded that the administrative law judge did not err in denying
Plaintiff disability insurance benefits. Specifically, he found that the judge considered both
physical and mental impairments and properly assessed the severity of Plaintiff's impairments in
light of the medical evidence in the record. (See Report at 6.) Magistrate Judge Fox determined
that the administrative law judge’s “conclusion that [Plaintiff] does not have an impairment or
combination of impairments that significantly limit her ability to perform basic work activities is
supported by substantial evidence.” (/d.)

Magistrate Judge Fox’s findings regarding the administrative law judge’s decision were
well-reasoned and grounded in fact and law. This Court has reviewed the Report, and finds no
error, clear or otherwise. Accordingly, Magistrate Judge Fox’s Report is ADOPTED.

Defendant’s motion for judgment on the pleadings, (ECF No. 11), is GRANTED. The

Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York
July 8, 2020
S RDERED.

ORG#B. DANIELS
nited States District Judge

 

 
